Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 12/15/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-20, wherein claims 17-20 are withdrawn.

Specification
The specification submitted 3/6/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 3/6/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows: 

First, to correct what the examiner believes is a typographical error in claim 1, the examiner amends the 9th indented limitation of claim 1 as follows:

“both the first members and the second members are arranged in such a manner that the first members and the second members aligned in the second direction in an n-th row and an (n+l)-th row, counted from a side of the second subregion, and are shifted in the first direction, where n is an integer not less than one, and”

Second, while this application is in condition for allowance with respect to some claimed subject matter, the subject matter corresponding to claims 17-20 was not elected by applicant. Furthermore, applicants’ response to the examiner’s requirement for election of claimed subject matter was deemed to be without traverse. Accordingly, claims 17-20 have been cancelled.


Allowable Subject Matter

Claims 1-16 are allowed.


	
Regarding Claim 1, Lu (US # 20190067314) teaches a semiconductor memory device (see Figs. 1 and 2 and corresponding text), comprising: 
a substrate (202) which includes a first region (110) and a second region (total region between the two regions 130, including region 120), the first region including a memory cell transistor (112), the second region being adjacent to the first region in a first direction (WL direction, see Fig. 1A) and including first to third subregions (first and third regions correspond to dummy channels 122; the second region corresponds to contacts 126) aligned in a second direction (BL direction) intersecting the first direction; 
a first insulating member (top portion of 114 and the part 124 which surrounds region 120) and a second insulating member (lower 114 in the drawing) each being provided across the first region and the second region along the first direction (shown), and including a portion that interposes the first to third subregions in the second direction (the side extensions of part 124); 
a first conductive layer (126, 236) provided in a first layer (first tier of the stack 210; see Fig. 2) above the substrate so as to extend along the first direction across the first region and the second region between the first insulating member and the second insulating member (shown); 
a plurality of first pillars (112 or 218, including epitaxial plug 224) provided in the first region so as to penetrate the first conductive layer (shown); 
a plurality of first members (row of 122 nearest to 120, above and below 120) each including a portion extending along the first direction (dimension extending in WL direction is shown in Fig. 1A), and provided so as to penetrate the first conductive layer in the first subregion (shown); and 


Although Lu and other prior art references show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a first insulating layer provided in the first layer in the second subregion, and surrounded by a portion of the first conductive layer that extends in the first layer across the second region; a first contact provided so as to penetrate the first insulating layer; wherein both the first members and the second members are arranged in such a manner that the first members and the second members aligned in the second direction in an n-th row and an (n+l)-th row, counted from a side of the second subregion, and are shifted in the first direction, where n is an integer not less than one, and both the first members adjacent to each other in the second direction and the second members adjacent to each other in the second direction are arranged in such a manner that portions extending in the first direction face each other.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899